Citation Nr: 0611477	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  03-27 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for restless leg 
syndrome.

4.  Entitlement to an effective date earlier than May 20, 
1997, for the award of entitlement to service connection for 
paroxysmal supraventricular tachycardia.

5.  Entitlement to an effective date earlier than June 12, 
2002, for the award of a 30 percent rating for post-traumatic 
stress disorder (PTSD).

6.  Entitlement to a rating in excess of 30 percent for PTSD.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1942 to January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in September and 
December 2002 by the Hartford, Connecticut, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In March 
2006, the veteran testified at a video conference hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  The veteran also 
withdrew his appeal for entitlement to an earlier effective 
date for the award of service connection for hypertension at 
that time. 

Although the RO denied reopening the veteran's service 
connection claims for tinnitus, hearing loss, and restless 
legs, these disorders were previously denied by the Board in 
March 2000 as not well grounded.  It is significant to note, 
however, that on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 
et seq.) became law, which, among other things, eliminated 
the concept of a well-grounded claim and superseded the 
decision of the United States Court of Appeals for Veterans 
Claims (herein after "the Court") in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well grounded.  The law also provided 
that under certain circumstances claims that had been denied 
as not well grounded and became final during the period from 
July 14, 1999, to November 9, 2000, may be re-adjudicated as 
if the denial had not been made.  Therefore, the Board finds 
these claims must be adjudicated de novo and that a remand is 
required to ensure compliance with the increased duties to 
notify and assist provided by the VCAA.  Although the veteran 
withdrew his appeal concerning restless leg syndrome by 
correspondence dated in December 2004, as the Board finds de 
novo review is required his statements at the hearing in 
March 2006 are accepted as a retraction of that withdrawal.

The Board also notes that in a July 2005 rating decision the 
RO denied the veteran's claim for entitlement to a rating in 
excess of 30 percent for PTSD.  In correspondence received in 
August 2005 the veteran expressed disagreement with the 
denial of this claim.  The Court has held that where the 
Board finds a notice of disagreement has been submitted 
regarding a matter which has not been addressed in a 
statement of the case, the issue should be remanded for 
appropriate action.  Manlincon v. West, 12 Vet. App. 238 
(1999).  Although this matter was not certified for appellate 
review, the available record does not indicate a statement of 
the case has been issued and it must be remanded for 
appropriate development.  

By correspondence dated March 23, 2006, the Board notified 
the veteran that his motion to advance his case on the docket 
had been granted.

The issues of entitlement to service connection for tinnitus, 
bilateral hearing loss, and restless leg syndrome and 
entitlement to a rating in excess of 30 percent for PTSD are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.

2.  A March 1946 rating action denied service connection for 
tachycardia.  The veteran was informed of the decision via 
letter sent to his last known address; he did not file a 
timely appeal.  In March 1948, the veteran attempted to 
reopen his claim on that issue and was denied in a July 1948 
rating action.  This action was not timely appealed.  A 
rating action in January 1982 found that no new and material 
evidence had been submitted to reopen that claim for service 
connection for tachycardia.  This action was not timely 
appealed.   

3.  A June 1991 rating decision denied reopening a claim for 
entitlement to service connection for tachycardia; the 
veteran withdrew his appeal from that determination by 
correspondence received in April 1995.

3.  The veteran submitted correspondence on May 20, 1997, 
requesting that his claim for entitlement to service 
connection for tachycardia be reopened.

4.  In a December 2002 rating decision the RO granted 
entitlement to service connection for paroxysmal 
supraventricular tachycardia with palpitations effective from 
May 20, 1997.

5.  There is no evidence of an unadjudicated formal or 
informal claim to reopen dated prior to May 20, 1997, and no 
evidence of clear and unmistakable error in the March 1946 
rating decision.

6.  An August 1996 rating decision granted entitlement to 
service connection for PTSD and assigned a 10 percent rating 
effective from July 13, 1995; the veteran withdrew his appeal 
for an increased rating by correspondence received in 
May 1997.  

7.  The veteran's claim for entitlement to an increased 
rating for PTSD was received by VA on September 27, 2002.

8.  There is no evidence of any earlier unadjudicated formal 
or informal increased rating claim nor any factually 
ascertainable evidence demonstrating an increased rating was 
warranted for PTSD in the year prior to VA's receipt of the 
claim on September 27, 2002.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than May 20, 
1997, for the award of entitlement to service connection for 
paroxysmal supraventricular tachycardia with palpitations 
have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.400 (2005).

2.  The criteria for an effective date earlier than June 12, 
2002, for the award of a 30 percent rating for PTSD have not 
been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran was notified, generally, of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his underlying service connection and increased 
rating claims by correspondence dated in August 2001 and 
October 2002.  Adequate opportunities to submit evidence and 
request assistance have been provided.  All identified and 
authorized evidence relevant to these matters have been 
requested or obtained.  Further attempts to obtain additional 
evidence would be futile.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
The duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which discussed the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  As stated above, full compliance with VCAA has 
been accomplished as to these matters and because the claims 
addressed here are being denied any other notice requirements 
are not applicable.  Therefore, as there has been substantial 
compliance with all pertinent VA law and regulations, to move 
forward with adjudication would not cause any prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Earlier Effective Date Claims

VA law provides that the effective date for an award of 
disability compensation based on an original claim for direct 
service connection, if the claim is received within one year 
after separation from service, shall be the day following 
separation from active service or the date entitlement arose; 
otherwise, and for reopened claims, it shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.400(b)(2)(i), (r) (2005).  The effective 
date of an evaluation and award of compensation for an 
increased rating claim is the date of receipt of the claim or 
the date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400.  An earlier effective date may be assigned 
when it is factually ascertainable that an increase in 
disability occurred and the claim for increase was received 
within one year from that date, but otherwise the date of 
receipt of the claim.  38 C.F.R. § 3.400(o)(2).  

In determining whether or not an increase was factually 
ascertainable during the year prior to receipt of an 
increased rating claim, the Board will review the entirety of 
the evidence of record.  See Hazan v. Gober, 10 Vet. App. 
511, 520 (1997) (also holding that for effective date 
purposes, the claim must be the application on the basis of 
which the rating was awarded); Washington v. Gober, 10 Vet. 
App. 391, 393 (1997) ("The fact that the appellant had 
previously submitted claim applications, which had been 
denied, is not relevant to the assignment of an effective 
date based on a current application."); Wright v. Gober, 10 
Vet. App. 343, 346-47 (1997) (holding that an application 
that had been previously denied could not preserve an 
effective date for a later grant of benefits based on a new 
application).  

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.151(a).  VA regulations also provide that the 
terms claim and application mean a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2005).  Generally, the date of 
receipt of a claim is the date on which a claim, information, 
or evidence is received by VA.  38 C.F.R. § 3.1(r).

When a request is made by any person claiming or applying 
for, or expressing an intent to claim or apply for benefits 
under VA law, VA will furnish the appropriate form.  
38 U.S.C.A. § 5102 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.150(a) (2005).  Furthermore, any communication or action, 
indicating an intent to apply for one or more benefits under 
laws administered by the VA from a claimant may be considered 
an informal claim.  Such an informal claim must identify the 
benefits sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  38 C.F.R. 
§ 3.155(a) (2005).

A report of an examination or hospitalization which meets 
certain requirements may also be accepted as an informal 
claim for benefits.  38 C.F.R. § 3.157(a) (2005).  Under 
38 C.F.R. § 3.157(b), once a formal claim for compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree, receipt of a report 
of examination or hospitalization by VA will be accepted as 
an informal claim for increased benefits or an informal claim 
to reopen.  These provisions apply only when such reports 
relate to examinations or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157(b)(1).

VA's General Counsel has held that the ambiguous provisions 
of 38 C.F.R. § 3.157 may be construed as recognizing a VA 
outpatient or hospitalization examination report as an 
informal claim for an increased evaluation where service 
connection for a particular disability had already been 
established and the report "contains sufficient information 
to justify an assumption" by VA that the veteran seeks 
increased compensation for the disability.  VA General 
Counsel Digested Opinion 1-17 (May 24, 1984).  While this 
Digested Opinion is not binding upon the Board, it does 
provide guidance as to regulatory interpretation.  But see 
38 C.F.R. § 20.101 (2005) (the Board is bound by applicable 
statutes, VA regulations, and precedent opinions of the 
General Counsel).

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. 
§ 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).  The Court has held, however, that the Board is not 
required to conjure up issues that were not raised by an 
appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error (CUE).  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a) (2005).

The Court has held that CUE is a very specific and rare kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  The Court established the 
following three-part test to determine whether CUE is present 
in a prior determination:  

(1) either the correct facts, as they were known at the 
time, were not fully adjudicated (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated), or statutory or regulatory provisions extant 
at the time were incorrectly applied; 

(2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly 
changed the outcome at the time it was made;" and, 

(3) a determination that there was CUE must be based on 
the record and the law that existed at the time of the 
prior adjudication in question.  

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  A 
finding of CUE requires that error, otherwise prejudicial, 
must appear undebatable.  Akins v. Derwinski, 1 Vet. App. 
228, 231 (1991).

In Cook v. Principi, 353 F.3d 937 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a breach of a duty to assist 
cannot constitute CUE.  The Federal Circuit, citing Caffrey 
v. Brown, 6 Vet. App. 377, 383 (1994), also noted that a CUE 
claim is an attack on a prior judgment that asserts an 
incorrect application of law or fact and that an incomplete 
record, factually correct in all other respects, is not CUE.  

Paroxysmal Supraventricular Tachycardia

Service medical records dated in May 1945 included a final 
diagnosis of simple adult maladjustment, moderate, manifested 
by recurrent panic state, tachycardia, and headache.  Records 
dated in October 1945 show the veteran was referred for 
treatment from an aid station with diagnoses including 
paroxysmal tachycardia.  The subsequent hospital discharge 
diagnosis was moderate anxiety with manifestations including 
tachycardia and palpitation.  The veteran's January 1946 
discharge examination noted treatment in May 1945 for 
tachycardia.  A March 1946 rating decision denied entitlement 
to tachycardia as not incurred in or aggravated by service.  
The veteran was notified of the determination, but did not 
appeal.  

VA examination in May 1946, including a summary of the 
veteran's medical history, revealed a diagnosis of mild 
chronic psychogenic cardiovascular reaction manifested by 
tachycardia and palpitation.  Attempts to reopen the claim 
were denied in July 1948 and February 1982.

In a June 1991 rating decision the RO again denied reopening 
a claim for entitlement to service connection for 
tachycardia.  The veteran perfected an appeal from that 
determination, but withdrew his appeal by correspondence 
received in April 1995.  

The veteran submitted correspondence on May 20, 1997, 
requesting that his claim for entitlement to service 
connection for tachycardia be reopened.  In a December 2002 
rating decision the RO granted entitlement to service 
connection for paroxysmal supraventricular tachycardia with 
palpitations effective from May 20, 1997.  It was noted that 
the evidence demonstrated his hypertension and tachycardia 
were secondary to his service-connected PTSD.  

Based upon the evidence of record, the Board finds that there 
is no evidence of an unadjudicated formal or informal claim 
to reopen dated prior to May 20, 1997, and no evidence of CUE 
in the March 1946 rating decision.  Although at his 
March 2006 hearing the veteran asserted that the rating 
decision in 1946 was clearly and unmistakably erroneous, the 
Board finds no error in that determination based upon the 
facts and applicable law at that time.  It is significant to 
note that while the veteran was provided an aid station 
diagnosis of paroxysmal tachycardia in October 1945, the 
subsequent hospital discharge diagnosis was moderate anxiety 
with manifestations including tachycardia and palpitation.  
The veteran's disagreement as to whether the tachycardia he 
experienced during active service was the result of a chronic 
heart disorder or a manifestation of anxiety is, in essence, 
no more than a simple disagreement concerning how the 
evidence was weighed by VA in 1946 which the Court has held 
is not CUE.

In addition, based upon the evidence added to the record 
since 1946 the Board finds it is not undebatable that the 
service-connected paroxysmal supraventricular tachycardia 
was, in fact, incurred prior to the veteran's having 
developed hypertension in approximately 1980.  VA examination 
in July 1997 noted the veteran's service medical records 
indicated "sinus tachycardia" which was very different in 
origin, treatment, and prognosis than ventricular 
tachycardia.  An August 1998 VA medical report noted a 
diagnosis of tachycardia/palpitations and stated that the 
etiology of the veteran's paroxysmal atrial fibrillation was 
most likely hypertension.  That examiner also noted it was 
unlikely the veteran had paroxysmal atrial fibrillation since 
active service.  An August 2000 VA examiner, however, stated 
it was impossible to exclude the possibility that the 
veteran's paroxysmal supraventricular tachycardia began while 
he was in service in 1945.  Thus, the matter is clearly not 
undebatable and the claim for entitlement to an effective 
date earlier than May 20, 1997, for the award of entitlement 
to service connection for paroxysmal supraventricular 
tachycardia must be denied. 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence is against the veteran's claim.

PTSD

The record shows that in an August 1996 rating decision the 
RO granted entitlement to service connection for PTSD and 
assigned a 10 percent rating effective from July 13, 1995.  
The veteran perfected an appeal for an increased rating, but 
withdrew his appeal by correspondence received in May 1997.  
His subsequent claim for entitlement to an increased rating 
for PTSD was received by VA on September 27, 2002.  The RO 
granted an increased 30 percent rating in December 2002 and 
assigned an effective date from June 12, 2002.  It was noted, 
in essence, this was the earliest date it was factually 
ascertainable within the year prior to his claim that the 
disorder had increased in severity.  In statements and 
personal hearing testimony the veteran asserted that the 30 
percent rating should be effective from 1992 or 1995 because 
his PTSD symptoms had been unchanged since then.

Based upon the evidence of record, the Board finds there is 
no evidence of any earlier unadjudicated formal or informal 
increased rating claim nor any factually ascertainable 
evidence dated earlier than June 12, 2002, demonstrating a 
higher rating was warranted for PTSD in the year prior to 
VA's receipt of the veteran's increased rating claim on 
September 27, 2002.  The Board notes that the 10 percent 
rating assigned in the August 1996 rating decision became 
final when the veteran withdrew his appeal in May 1997.  The 
veteran has identified no specific error in the August 1996 
rating decision and no such errors are noted upon this 
review.  

Although a September 2000 VA PTSD examiner noted, based upon 
a review of the claims file, that there was evidence of a 
certain degree of occasional emotional numbing, isolation, 
avoidance, irritability, and insomnia, the Board finds there 
is insufficient information in any correspondence or VA 
medical report to justify an assumption that the veteran was 
seeking increased compensation for his PTSD prior to June 12, 
2002.  Therefore, the Board finds an earlier effective date 
for the award of entitlement to a 30 percent rating for PTSD 
is not warranted.  The preponderance of the evidence is 
against the veteran's claim. 


ORDER

Entitlement to an effective date earlier than May 20, 1997, 
for the award of entitlement to service connection for 
paroxysmal supraventricular tachycardia is denied.

Entitlement to an effective date earlier than June 12, 2002, 
for the award of a 30 percent rating for PTSD is denied.


REMAND

As noted above, there has been a significant recent change in 
VA law.  The veteran was notified of the provisions of the 
VCAA and how it applied to his service connection claims by 
correspondence dated in August 2001.  The Board finds, 
however, that these claims must be adjudicated de novo and 
that a remand is required to ensure compliance with the 
increased duties to notify and assist provided by the VCAA.  
Appropriate action should also be taken to ensure that 
adequate VCAA notice as to all elements is provided.

As a statement of the case has not been issued from the 
veteran's disagreement with the July 2005 rating decision 
denying entitlement to a rating in excess of 30 percent for 
PTSD, the Board finds additional development of this issue is 
also required.  Manlincon, 12 Vet. App. 238.  

Accordingly, these matters are REMANDED for the following:  

1.  The veteran should be provided a 
statement of the case on the issue of 
entitlement to a rating in excess of 30 
percent for PTSD.  The veteran and his 
representative should be apprised that to 
perfect the appeal on this issue for 
Board review he must submit a substantive 
appeal.  The requisite period of time for 
a response should be allowed.

2.  The veteran must be provided 
notification (1) of the information and 
evidence not of record necessary to 
substantiate his service connection 
claims, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
he is expected to provide, and (4) to 
request or tell him to provide any 
evidence in his possession that pertains 
to the claims.  These notice requirements 
are to be applied to all elements of the 
claims.

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should consider the service 
connection issues on appeal upon de novo 
review.  If any benefit sought remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


